DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	Applicant’s amendments filed on 05/26/2022 have been entered. Claims 1, 4, 12, and 17 have been amended. Claims 3 and 13 have been canceled. Claims 1-2, 4-12, and 14-20 are pending in this application, with claims 1, 12 and 17 being independent.

Response to Arguments
4.	Applicant’s arguments, see page 8, filed 05/26/2022, with respect to the claim objections have been fully considered and are persuasive.  The amendments to the claims are sufficient to overcome the informalities of the previous claims; thus the objections to these claims have been withdrawn.
5.	Applicant’s arguments, see page 9, filed 05/26/2022, with respect to the specification objections have been fully considered and are persuasive; thus the objection to the specification has been withdrawn. 
6.	Applicant's arguments filed on 05/26/2022, with respect to the 102 and 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 12 and 17 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.
7.	On pages 12-13 of the Applicant's Remarks, the Applicant argues that the remaining independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed below.

Claim Objections
8.	Claim 9 is objected to because of the following informalities: 
Claim 9 (line 2), “a UV regressor”, this acronym needs expansion the first time it is used.  Examiner suggests changing to “a bidimensional (UV) regressor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-2, 4-5, 9, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al., (“Alon”) [WO-2020/075098-A1] in view of Sachs et al., (“Sachs”) [US-2019/0122411-A1] 
Regarding claim 1, Alon discloses a computer-implemented method to generate a 3D mesh for an object using a trained machine learning model (Alon- ¶0162, generating a scene based on a scan may include processing an image to represent it as a mesh, point cloud, or other format […] A mesh or point cloud may be associated with computing code (i.e., script) defining objects, boundaries, animation, or other properties of a mesh; ¶0198, As an example of a 2D-matching algorithm, a neural network may segment an image into one or more objects and classify the object. In some embodiments, a neural network may include a deep learning model trained to identify similar objects and/or classify objects in a 3D-scene or 2D- image (e.g., a convolutional neural network model). For example, the neural network may tag, label, identify or otherwise classify one or more pixels of a 2D snapshot as belonging to an object), the method comprising:
providing a two-dimensional (2D) image of the object as input to the trained machine learning model (Alon- ¶0198, an object image identifier may include text generated by an algorithm. For example, an advertiser may provide text describing an object, and a text-parsing system may extract relevant keywords from the text for use in an object image identifier […] an object image identifier may include information based on results of a classification model […] an advertiser may provide one or more images of a product, and a 3D- or 2D-matching algorithm may identify similar objects in a game scene. As an example of a 2D-matching algorithm, a neural network may segment an image into one or more objects and classify the object. In some embodiments, a neural network may include a deep learning model trained to identify similar objects and/or classify objects in a 3D-scene or 2D-image (e.g., a convolutional neural network model). For example, the neural network may tag, label, identify or otherwise classify one or more pixels of a 2D snapshot as belonging to an object);
obtaining a template three-dimensional (3D) mesh  (Alon- ¶0162, A mesh or point cloud may be associated with computing code (i.e., script) defining objects, boundaries, animation, or other properties of a mesh); and
generating, using the trained machine learning model and based on the 2D image and the template 3D mesh, a 3D mesh for the object (Alon- ¶0162, generating a scene based on a scan may include processing an image to represent it as a mesh, point cloud, or other format […] A mesh or point cloud may be associated with computing code (i.e., script) defining objects, boundaries, animation, or other properties of a mesh; ¶0198, an advertiser may provide one or more images of a product, and a 3D- or 2D-matching algorithm may identify similar objects in a game scene. As an example of a 2D-matching algorithm, a neural network may segment an image into one or more objects and classify the object. In some embodiments, a neural network may include a deep learning model trained to identify similar objects and/or classify objects in a 3D-scene or 2D-image (e.g., a convolutional neural network model). For example, the neural network may tag, label, identify or otherwise classify one or more pixels of a 2D snapshot as belonging to an object), wherein the 3D mesh for the object is generated  by the trained machine learning model (As discussed above), and wherein the 3D mesh for the object is usable to map a texture to the object or to generate a 3D animation of the object (Alon- ¶0106, the at least one processor is further configured to identify at least one of a texture and a color of the partial image and, during meshing, to apply the at least one texture and color to the determined portions of the 3D reference model; 162, A mesh or point cloud may be associated with computing code (i.e., script) defining objects, boundaries, animation, or other properties of a mesh).
Alon fails to explicitly disclose wherein the object is associated with a particular category; obtaining a template three-dimensional (3D) mesh associated with the particular category; wherein the 3D mesh for the object is generated by deforming the template 3D mesh by the trained machine learning model.
However, Sachs discloses
the object is associated with a particular category (Sachs- ¶0121, The goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.). The MDM performed in accordance with many embodiments of the invention predicts facial landmarks by jointly training a convolutional neural network (CNN) and a recurrent neural network (RNN) to refine an initial set of landmarks on the image until the landmarks are in the correct positions on the face of the subject);
obtaining a template three-dimensional (3D) mesh associated with the particular category (Sachs- ¶0079, a rig is generated for the static 3D model. The rig can be generated by applying a standard set FACS blend shapes to a mesh of the static 3D model of the head. The motion of one or more landmarks and/or 3D shapes in visible video can be tracked and the blend shapes of the static 3D model video recomputed based on the tracked landmarks and/or to provide a customized rig for the 3D model);
the 3D mesh for the object is generated by deforming the template 3D mesh (Sachs- ¶0077, The shape of the face can be parameterized using deformers […] The deformers can include a blend shape deformer, a corrective deformer and/or a free-form deformer. A blend shape deformer can include blend shape vectors that may be pre-computed using PCA on a data set of several hundred static 3D facial models […] A corrective deformer can be a rigid-as-possible deformer algorithm to model the corrective deformer. A free-form deformer can allow each vertex to deform independently);
Sachs further  discloses
the 3D mesh for the object is usable to map a texture to the object (Sachs- ¶0005, a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh; ¶0097, The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh); 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon to incorporate the teachings of Sachs, and apply the particular category and deformer into the Alon’s method for generating, using the trained machine learning model and based on the 2D image and the template 3D mesh, a 3D mesh for the object, wherein the 3D mesh for the object is generated by deforming the template 3D mesh by the trained machine learning model, and wherein the 3D mesh for the object is usable to map a texture to the object or to generate a 3D animation of the object.
Doing so would provide animation of a rigged 3D model involves applying motion data to the model's rig to drive the model's mesh.

Regarding claim 2, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and discloses the method further comprising displaying a user interface that includes the 3D mesh for the object (Alon- ¶0495, system may partition the scene into objects, mapping each of the hundreds of thousands of polygons of the mesh to a much smaller number of objects in the room […] The system may present a user interface that may display, for example, several cups and several suggested locations (e.g. next to a bottle, on the table)).

Regarding claim 4, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and further discloses further comprising, prior to obtaining the template 3D mesh, determining the particular category of the object based on the 2D image using image matching (Alon- ¶0165, A texture may be a 2D-mapping from an image to the polygon representing how this polygon appears to a viewer (different parts of the polygon may have different colors for example). The alignment T of the first image and the second image may be used to determine a matching of the corresponding polygon families […], a polygon from the first image may be mapped to a polygon in the second image using the transformation T to locate the closest first image polygon relative to a polygon in the first image. Using the matching, the system may match vertices of the polygons of the first and second images; ¶0397, additional information and/or additional data may include any information or data related to inherent, extrinsic or intrinsic features of an object, real or imaginary. For instance, the additional information or data may include information or data related to color, texture, shape, contour, material, flexibility properties, mass properties, orientation, physical characteristics, or any other feature. Additional information or data may be accumulated by the system over time as part of a repository of information, through a neural network or self-learning system, input into the system by a user, or by any other method allowing for the collection of data. In some embodiments, the additional information or data may be object specific, group specific, category specific, and may additionally be specified and defined by a user. Additional information or data may be linked in the data structure to specific images, scenes or models […] the additional information may include a 3D model that corresponds to a received partial image; Sachs- ¶0121, The goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.). The MDM performed in accordance with many embodiments of the invention predicts facial landmarks by jointly training a convolutional neural network (CNN) and a recurrent neural network (RNN) to refine an initial set of landmarks on the image until the landmarks are in the correct positions on the face of the subject).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon to incorporate the teachings of Sachs, and apply the particular category into the Alon’s method for determining the particular category of the object based on the 2D image using image matching.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and discloses the method further comprising mapping the texture to the 3D mesh (Alon- ¶0165, Each polygon may be associated with a texture. A texture may be a 2D-mapping from an image to the polygon representing how this polygon appears to a viewer (different parts of the polygon may have different colors for example)).

Regarding claim 9, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and further discloses processing, using a UV regressor, the 2D image and the 3D mesh of the object to generate a mapping from vertices of the 3D mesh of the object to the 2D image (Sachs- ¶0005, the optimizing includes enforcing smoothness between neighboring vertices of customized 3D model during the optimizing of the customized static 3D model using a gradient-based optimization framework by regularization of terms. In accordance with many embodiments, a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh; ¶0097, The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh; ¶0166, type of regression through classification can often be preferable to directly regressing the output with an L2 loss […] processes can directly regress the output with an L2 loss), wherein the mapping is used to apply the texture to the 3D mesh of the object (Sachs- ¶0005, the optimizing includes enforcing smoothness between neighboring vertices of customized 3D model during the optimizing of the customized static 3D model using a gradient-based optimization framework by regularization of terms. In accordance with many embodiments, a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh; ¶0088, The 3D factorization of the face can be used to determine scene lighting factors 310 from the image and a customized 3D asset 315 that includes, but is not limited to, a texture and geometry of the face; ¶0097, The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon to incorporate the teachings of Sachs, and apply the type of regression into the Alon’s method for processing, using a UV regressor, the 2D image and the 3D mesh of the object to generate a mapping from vertices of the 3D mesh of the object to the 2D image, wherein the mapping is used to apply the texture to the 3D mesh of the object.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 12, Alon in view of Sachs, discloses a system (Alon- Fig. 1 and ¶0227, system 100 for augmenting or reconstructing a 2D or 3D scene or image), comprising: 
a memory with instructions stored thereon (Alon- ¶0069, non-transitory computer readable storage media that may store program instructions); and 
a processing device, coupled to the memory, the processing device configured to access the memory, wherein the instructions when executed by the processing device (¶0069, non-transitory computer readable storage media that may store program instructions, which when executed by at least one processor, may cause the at least one processor to execute operations), cause the processing device to perform operations including:
providing a two-dimensional (2D) image of an object as input to a trained machine learning model (see Claim 1 rejection for detailed analysis);
obtaining a template three-dimensional (3D) mesh associated with a same category as the object (Alon- ¶0121, The goal of tracking the facial landmarks is to predict a set of points on an image of a face that locate salient features (such as eyes, lip corners, jawline, etc.). The MDM performed in accordance with many embodiments of the invention predicts facial landmarks by jointly training a convolutional neural network (CNN) and a recurrent neural network (RNN) to refine an initial set of landmarks on the image until the landmarks are in the correct positions on the face of the subject; ¶0162, A mesh or point cloud may be associated with computing code (i.e., script) defining objects, boundaries, animation, or other properties of a mesh; Sachs- ¶0079, a rig is generated for the static 3D model. The rig can be generated by applying a standard set FACS blend shapes to a mesh of the static 3D model of the head. The motion of one or more landmarks and/or 3D shapes in visible video can be tracked and the blend shapes of the static 3D model video recomputed based on the tracked landmarks and/or to provide a customized rig for the 3D model); and
generating, using the trained machine learning model and based on the 2D image and the template 3D mesh, a 3D mesh for the object (see Claim 1 rejection for detailed analysis), wherein the 3D mesh for the object is generated by deforming the template 3D mesh by the trained machine learning model (see Claim 1 rejection for detailed analysis), and wherein the 3D mesh for the object is usable to map a texture or to generate a 3D animation of the object (see Claim 1 rejection for detailed analysis).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon to incorporate the teachings of Sachs, and apply the particular category and deformer into the Alon’s method for generating, using the trained machine learning model and based on the 2D image and the template 3D mesh, a 3D mesh for the object, wherein the 3D mesh for the object is generated by deforming the template 3D mesh by the trained machine learning model, and wherein the 3D mesh for the object is usable to map a texture to the object or to generate a 3D animation of the object.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 17, all claim limitations are set forth as claim 1 in a non-transitory computer-readable medium comprising instructions and rejected as per discussion for claim 1.

Regarding claim 17, Alon in view of Sachs, discloses a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device (Alon- ¶0069, non-transitory computer readable storage media that may store program instructions, which when executed by at least one processor, may cause the at least one processor to execute operations), causes the processing device to perform operations of claim 1.

Regarding claim 20, all claim limitations are set forth as claim 9 in a non-transitory computer-readable medium comprising instructions and rejected as per discussion for claim 9.


11.	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Sachs, further in view of Corazza et al., (“Corazza”) [US-2016/0027200-A1] 
Regarding claim 6, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and further discloses wherein the template 3D mesh is a rig comprising a plurality of vertices of the 3D mesh, and wherein each vertex of the plurality of vertices is connected to at least one other vertex of the plurality of vertices (Sachs- ¶0005, the optimizing includes enforcing smoothness between neighboring vertices of customized 3D model during the optimizing of the customized static 3D model using a gradient-based optimization framework by regularization of terms […] a texture regularization term imposes a penalty for vertex color difference between neighboring vertices on a mesh of the customized 3D model and a shape regularization term imposes an edge-smoothness penalty for a deviation for undeformed edge lengths of the mesh; ¶0073, static 3D model refers to an unrigged 3D mesh, then 3D mesh is rigged for animation; ¶0079, rig generated by applying a blend shapes to a mesh of the static 3D model of the head; ¶0097, The texture regularization term can impose a penalty for vertex color differences between neighboring vertices on the mesh and the shape regularization term can impose an edge-smoothness penalty for any deviation for the undeformed edge lengths of the mesh), and fails to explicitly disclose the computer-implemented method further comprising: obtaining one or more template animations associated with the template 3D mesh, wherein each template animation defines movement of two or more of the plurality of vertices; and  generating at least one object animation for the object based on the 3D mesh and particular template animation of the one or more template animations associated with the template 3D mesh, wherein the at least one object animation includes movement of the same two or more vertices as the particular template animation of the one or more template animations.
However, Corazza discloses
obtaining one or more template animations associated with the template 3D mesh, wherein each template animation defines movement of two or more of the plurality of vertices (Corazza- ¶0085, using the correspondence value of each vertex in the integrated 3D model 522, the character creation system can apply the proper rigging structure and blendshapes to each vertex. For example, the character creation system can identify which vertices in the integrated 3D model 522 form the knees and rig those vertices to bend accordingly […] once the integrated 3D model 522 is rigged, the character creation system can enable a user to add animation to the integrated 3D model 522, such as preconfigured animation moves); and 
generating at least one object animation for the object based on the 3D mesh and particular template animation of the one or more template animations associated with the template 3D mesh, wherein the at least one object animation includes movement of the same two or more vertices as the particular template animation of the one or more template animations (Corazza- ¶0095, Once the character creation system generates the female 3D character mesh 704, the character creation system can import the female 3D character mesh 704 into the character creation system as described above. In particular, the character creation system can calculate correspondence values for each vertex in the female 3D character mesh 704. As shown in FIG. 7C, the character creation system can create a fully integrated female 3D character mesh 704 of the female character 700. Then, once imported, the character creation system can use the correspondence values of the female 3D character mesh 704 to customize, rig, and animate the female character).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon/Sachs to incorporate the teachings of Corazza, and apply the object animation into Alon/Sachs’s method for obtaining one or more template animations associated with the template 3D mesh, wherein each template animation defines movement of two or more of the plurality of vertices; and generating at least one object animation for the object based on the 3D mesh and particular template animation of the one or more template animations associated with the template 3D mesh, wherein the at least one object animation includes movement of the same two or more vertices as the particular template animation of the one or more template animations
Doing so would provide systems and methods allowing for using machine learning to compute and deform a rig to generate a 3D scene.

The system of claim 14 is similar in scope to the functions performed by the method of claim 6 and therefore claim 14 is rejected under the same rationale.

Regarding claim 19, all claim limitations are set forth as claim 6 in a non-transitory computer-readable medium comprising instructions and rejected as per discussion for claim 6.


12.	Claims 7-8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Sachs, further in view of Black et al., (“Black”) [US-2018/0293788-A1] 
Regarding claim 7, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and further discloses wherein the machine learning model includes a mesh encoder, an image encoder, and a plurality of mesh decoders (Alon- ¶0285, Aspects of a scene may be encoded in a known format, such as 3D vector format, a Computer-Aided Design file, .FFV, .MP4, .AVI, .MPG, .MP3, .MOV, .F4V, .VR, or any other image, video, or model format. Embodiments consistent with the present disclosure may include scenes represented by a mesh, point cloud, or any other representation that encodes a scene […] scenes represented by a mesh, point cloud, or any other representation that encodes a scene; ¶0395, A full or partial image of an object may be represented by a mesh, point cloud, or any other representation that encodes an image or scene […] an image or scene may include a 3D representation encoded as a mesh), and further comprising:
receiving a plurality of target meshes (Alon- ¶0106, identify at least one of a texture and a color of the partial image and, during meshing, to apply the at least one texture and color to the determined portions of the 3D reference model; ¶0319, segmenting may include partitioning (i.e., classifying) image elements of a scene into scene-components or objects such as table 706, sofa 708, chair 710, and/or other components or objects […] step 704 may include generating a mesh, point cloud, or other representation of a scene; ¶0397, additional information and/or additional data may include any information or data related to inherent, extrinsic or intrinsic features of an object, real or imaginary. For instance, the additional information or data may include information or data related to color, texture, shape, contour, material, flexibility properties, mass properties, orientation, physical characteristics, or any other feature […] the additional information or data may be object specific, group specific, category specific, and may additionally be specified and defined by a user. Additional information or data may be linked in the data structure to specific images, scenes or models […] The additional information or data may be data based on a collection of partial images scans or images related to an object or a series of objects); and 
The prior art fails to explicitly disclose training the plurality of mesh decoders, wherein each mesh decoder corresponds to a particular template mesh, wherein the training comprises: encoding, using the mesh encoder, a target mesh into a shape space vector; decoding, using the mesh decoder and based on the particular template mesh, the shape space vector into a deformed mesh; determining a first value for a first error function based on a comparison of the target mesh and the deformed mesh; and updating one or more parameters of the mesh decoder based on the first value.
However, Black discloses
training the plurality of mesh decoders, wherein each mesh decoder corresponds to a particular template mesh, wherein the training comprises: 
encoding, using the mesh encoder, a target mesh into a shape space vector (Black- ¶0131, A training set is constructed of body shape deformations between the template mesh and over 2000 body scans of North American adults with roughly equal gender representation (Civilian American and European Surface Anthropometry Resource (CAESAR), SAE International. For a given mesh, the body shape deformations for all triangles are concatenated into a single column vector and every example body becomes a column in a matrix of deformations. Incremental principal component analysis (PCA) (Brand, 2002) is used to find a reduced-dimension subspace that captures the variance in how body shapes deform. The first n principal components are used to approximate the vector of deformations as DU,μ(β)=Uβ+μ where μ the mean body shape, U are the first n eigenvectors given by PCA and β is a vector of linear coefficients that characterizes a given shape; in one embodiment n=20 though more bases can be used to increase shape accuracy. The variance of each shape coefficient βj is given by the eigen-values σβ,j 2 obtained by PCA);
decoding, using the mesh decoder and based on the particular template mesh, the shape space vector into a deformed mesh (Black- ¶0125, The strength of SCAPE comes from the way it represents deformations, using shape deformation gradients between a reference mesh and other instance meshes. Shape deformation gradients are 3×3 linear transformations specific to each triangle that can be combined in a multiplicative way. This gives SCAPE the ability to model pose and body shape deformations separately and then combine the two different deformation models in a natural way);
determining a first value for a first error function based on a comparison of the target mesh and the deformed mesh (Black- ¶0189, One embodiment fits body pose and shape to this data using an Iterative Closest Point (ICP) strategy. Generic ICP is a well understood algorithm used for aligning two point clouds. Broadly speaking, the algorithm establishes point correspondences between the source shape (body model) and the target shape (3D sensor measurements), defines an error function that encourages established corresponding points to be aligned, computes the optimal parameters that minimize the error, transforms the source shape using the optimal parameters and iterates to establish new point correspondences and refine the alignment); and		
updating one or more parameters of the mesh decoder based on the first value (Black- ¶0189, One embodiment fits body pose and shape to this data using an Iterative Closest Point (ICP) strategy. Generic ICP is a well understood algorithm used for aligning two point clouds. Broadly speaking, the algorithm establishes point correspondences between the source shape (body model) and the target shape (3D sensor measurements), defines an error function that encourages established corresponding points to be aligned, computes the optimal parameters that minimize the error, transforms the source shape using the optimal parameters and iterates to establish new point correspondences and refine the alignment).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon/Sachs to incorporate the teachings of Black, and apply using error functions to iteratively deform a mesh into the 3D scene generation system, as taught by Alon/Sachs for determining a first value for a first error function based on a comparison of the target mesh and the deformed mesh.
Doing so would allow for using iterative machine learning calculations to deform a mesh to fit a 3D object.

Regarding claim 8, Alon in view of Sachs, discloses the computer-implemented method of claim 1, and further discloses wherein the machine learning model includes a mesh encoder, an image encoder, and a plurality of mesh decoders, and further comprising training the image encoder (see Claim 7 rejection for detailed analysis), wherein the training comprises: 
receiving a plurality of two-dimensional (2D) training images and corresponding target meshes, wherein each image depicts a particular object of a respective category and wherein the category is associated with a corresponding template mesh (Alon- ¶0397, additional information and/or additional data may include any information or data related to inherent, extrinsic or intrinsic features of an object, real or imaginary. For instance, the additional information or data may include information or data related to color, texture, shape, contour, material, flexibility properties, mass properties, orientation, physical characteristics, or any other feature […] the additional information or data may be object specific, group specific, category specific, and may additionally be specified and defined by a user. Additional information or data may be linked in the data structure to specific images, scenes or models […] The additional information or data may be data based on a collection of partial images scans or images related to an object or a series of objects);	
The prior art fails to explicitly disclose generating, using the image encoder, a respective shape space vector for each of the plurality of 2D training images; comparing each generated shape space vector with a corresponding shape space vector for the corresponding target mesh, wherein the corresponding shape space vector associated with the target mesh is encoded using the mesh encoder;  determining a second value for a second error function based on a comparison of the generated shape space vector and the corresponding shape space vector; and  updating one or more parameters of the image encoder based on the second value.
However, Black discloses
generating, using the image encoder, a respective shape space vector for each of the plurality of 2D training images (Black- ¶0131, A training set is constructed of body shape deformations between the template mesh and over 2000 body scans of North American adults with roughly equal gender representation (Civilian American and European Surface Anthropometry Resource (CAESAR), SAE International. For a given mesh, the body shape deformations for all triangles are concatenated into a single column vector and every example body becomes a column in a matrix of deformations. Incremental principal component analysis (PCA) (Brand, 2002) is used to find a reduced-dimension subspace that captures the variance in how body shapes deform. The first n principal components are used to approximate the vector of deformations as DU,μ(β)=Uβ+μ where μ the mean body shape, U are the first n eigenvectors given by PCA and β is a vector of linear coefficients that characterizes a given shape; in one embodiment n=20 though more bases can be used to increase shape accuracy. The variance of each shape coefficient βj is given by the eigen-values σβ,j 2 obtained by PCA);
comparing each generated shape space vector with a corresponding shape space vector for the corresponding target mesh, wherein the corresponding shape space vector associated with the target mesh is encoded using the mesh encoder (Black- ¶0131, A training set is constructed of body shape deformations between the template mesh and over 2000 body scans of North American adults with roughly equal gender representation (Civilian American and European Surface Anthropometry Resource (CAESAR), SAE International. For a given mesh, the body shape deformations for all triangles are concatenated into a single column vector and every example body becomes a column in a matrix of deformations. Incremental principal component analysis (PCA) (Brand, 2002) is used to find a reduced-dimension subspace that captures the variance in how body shapes deform. The first n principal components are used to approximate the vector of deformations as DU,μ(β)=Uβ+μ where μ the mean body shape, U are the first n eigenvectors given by PCA and β is a vector of linear coefficients that characterizes a given shape; in one embodiment n=20 though more bases can be used to increase shape accuracy. The variance of each shape coefficient βj is given by the eigen-values σβ,j 2 obtained by PCA); ¶0189, One embodiment fits body pose and shape to this data using an Iterative Closest Point (ICP) strategy. Generic ICP is a well understood algorithm used for aligning two point clouds. Broadly speaking, the algorithm establishes point correspondences between the source shape (body model) and the target shape (3D sensor measurements), defines an error function that encourages established corresponding points to be aligned, computes the optimal parameters that minimize the error, transforms the source shape using the optimal parameters and iterates to establish new point correspondences and refine the alignment); 
determining a second value for a second error function based on a comparison of the generated shape space vector and the corresponding shape space vector (Black- ¶0189, One embodiment fits body pose and shape to this data using an Iterative Closest Point (ICP) strategy. Generic ICP is a well understood algorithm used for aligning two point clouds. Broadly speaking, the algorithm establishes point correspondences between the source shape (body model) and the target shape (3D sensor measurements), defines an error function that encourages established corresponding points to be aligned, computes the optimal parameters that minimize the error, transforms the source shape using the optimal parameters and iterates to establish new point correspondences and refine the alignment); and 
updating one or more parameters of the image encoder based on the second value (Black- ¶0189, One embodiment fits body pose and shape to this data using an Iterative Closest Point (ICP) strategy. Generic ICP is a well understood algorithm used for aligning two point clouds. Broadly speaking, the algorithm establishes point correspondences between the source shape (body model) and the target shape (3D sensor measurements), defines an error function that encourages established corresponding points to be aligned, computes the optimal parameters that minimize the error, transforms the source shape using the optimal parameters and iterates to establish new point correspondences and refine the alignment).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon/Sachs to incorporate the teachings of Black, and apply using error functions to iteratively deform a mesh into the 3D scene generation system, as taught by Alon/Sachs for determining a first value for a first error function based on a comparison of the target mesh and the deformed mesh.
The same motivation that was utilized in the rejection of claim 7 applies equally to this claim.

Regarding claim 10, Alon in view of Sachs, discloses the method of claim 9, but fails to explicitly disclose wherein the UV regressor is trained using a loss function that includes a descriptor loss based on a Chamfer distance.
However, Black discloses
wherein the UV regressor is trained using a loss function that includes a descriptor loss based on a Chamfer distance (Black- ¶0184, Measures have been proposed in the literature for computing (dis)similarity of silhouettes. For instance, one of the most widely used measures is based on silhouette overlap, computed by summing the non-zero pixels resulting from a pixel-wise XOR between the two image masks (predicted and observed). While computationally efficient, this measure is not very informative in guiding the search during optimization. Instead a modified version of the Chamfer distance is employed).
It would have been obvious to one of ordinary in the art before the effective filing date of
the claimed invention to have modified Alon/Sachs to incorporate the teachings of Black, and apply
using descriptor loss based on a Chamfer distance into Alon/Sachs’s method so the UV regressor is trained using a loss function that includes a descriptor loss based on a Chamfer distance.
The same motivation that was utilized in the rejection of claim 7 applies equally to this claim.

Regarding claim 16, Alon in view of Sachs and Black, discloses the system of claim 12, and further discloses wherein the machine learning model includes a mesh encoder, an image encoder, and a plurality of mesh decoders (see Claim 7 rejection for detailed analysis), and wherein the operations further comprise: 
receiving a plurality of target meshes (see Claim 7 rejection for detailed analysis); 
The prior art fails to explicitly disclose, but Black discloses
training the plurality of mesh decoders, wherein each mesh decoder corresponds to a particular template mesh (see Claim 7 rejection for detailed analysis), wherein the training comprises: 
encoding, using the mesh encoder, a target mesh into a first shape space vector (see Claim 7 rejection for detailed analysis); 
decoding, using the mesh decoder and based on the particular template mesh, the first shape space vector into a deformed mesh (see Claim 7 rejection for detailed analysis); 
determining a first value for a first error function based on a comparison of the target mesh and the deformed mesh (see Claim 7 rejection for detailed analysis); and 
updating one or more parameters of the mesh decoder based on the first value (see Claim 7 rejection for detailed analysis); and 
training the image encoder (see Claim 7 rejection for detailed analysis), wherein the training comprises: 
receiving a plurality of two-dimensional (2D) training images and corresponding target meshes, wherein each image depicts a particular object of a respective category and wherein the category is associated with a corresponding template mesh (see Claim 7 rejection for detailed analysis); 
generating, using the image encoder, a respective shape space vector for each of the plurality of 2D training images (see Claim 8 rejection for detailed analysis); 
comparing each generated shape space vector with a corresponding shape space vector for the corresponding target mesh, wherein the corresponding shape space vector associated with the target mesh is encoded using the mesh encoder (see Claim 8 rejection for detailed analysis); 
determining a second value for a second error function based on a comparison of the generated shape space vector and the corresponding shape space vector (see Claim 8 rejection for detailed analysis); and 
updating one or more parameters of the image encoder based on the second value (see Claim 8 rejection for detailed analysis).


13.	Claims 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Sachs, further in view of Lebovitz, (“Lebovitz”) [US-2015/0325044-A1] 
Regarding claim 11, Alon in view of Sachs, discloses the computer-implemented method of claim 1, but fails to explicitly disclose wherein the template 3D mesh is a homeomorphic template mesh.
However, Lebovitz discloses
the template 3D mesh is a homeomorphic template mesh (Lebovitz- ¶0059, techniques to easily switch patterned images on a photorealistic texture map applied to an arbitrary 3D scanned mesh. It also allows the mesh itself to be scaled in a non-uniform manner. The polygonal mesh is separated into regions that correspond to areas of the object upon which a section of the surface material has been applied. For example, a polygonal mesh representing an upholstered couch would be separated into regions defined by the seams of the fabric. Regions for which the parameterization and texture image are to be changed are called non-static regions, which may be homeomorphic to a disk, while those meant to retain their original parameterization and associated pixels from their original texture images are called static regions).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Alon/Sachs to incorporate the teachings of Lebovitz, and apply the support for homeopathic template meshes into the 3D scene generation system, as taught by Alon/Sachs’s method so the template 3D mesh is a homeomorphic template mesh.
Doing so would provide users benefit from systems and methods adapted for homeopathic template meshes. because such systems and methods allow for modifying a mesh to fit a plurality of 3D shapes.

The system of claim 15 is similar in scope to the functions performed by the method of claim 11 and therefore claim 15 is rejected under the same rationale.

Regarding claim 18, all claim limitations are set forth as claim 11 in a non-transitory computer-readable medium comprising instructions and rejected as per discussion for claim 11.


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619